Citation Nr: 1625536	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from December 1990 to June 1991, with additional reserve service.  The Veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a hearing before a decision review officer in June 2015, as well as a hearing before the undersigned Veterans Law Judge in April 2016.  The informal conference report and hearing transcript are associated with the claims file.  

The Veteran was originally denied service connection for a skin condition in June 2008 on the basis that service records were negative for complaints, treatment or diagnosis of a skin disorder.  A January 2009 statement of the case was issued and the Veteran did not submit a timely substantive appeal.  This decision became final.  He submitted a new claim for chronic dermatitis in August 2010.  Based on a May 2013 document entitled transfer of service treatment records, it appears that VA received additional service records since the June 2008 rating decision.  Service treatment records currently associated with the claims file include notations of a skin condition.  Thus, after resolving reasonable doubt in favor of the Veteran, relevant service treatment records have been associated with the claims file since the June 2008 rating decision and the Board will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c).  The Board has characterized the Veteran's claim as service connection for a skin disability in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, obstructive sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A December 2014 letter from the Veteran's VA treating medical professional states that a November 2014 study revealed that the Veteran has a diagnosis of obstructive sleep apnea.  

It is the Veteran's contention that his sleep apnea had its onset during his service in the Gulf.  See April 2016 hearing transcript.  During the April 2016 hearing, the Veteran's wife testified that she observed that the Veteran had interrupted sleep when he returned from the Gulf.  She stated that it seemed that he would stop breathing while he slept and that she had to wake him up in the middle of the night.  She further testified that these particular sleep problems did not exist before he went to the Gulf and that he had these sleep problems ever since he returned from the Gulf.  

The Board finds the wife's testimony regarding the Veteran's symptoms of sleep apnea to be highly probative.  His wife competently and credibly testified that as soon as the Veteran returned from the Gulf he experienced symptoms of loud snoring and breathing problems while sleeping.  The wife is competent to describe the Veteran's sleep disturbances that she observed.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in May 2011.  The examiner stated that he did not have a diagnosis of sleep apnea and that he does not give a history consistent with sleep apnea.  However, this examination was rendered prior to the diagnosis of obstructive sleep apnea by his treating VA medical professional.  Moreover, the examiner did not adequately consider the lay statements of the Veteran's wife, including statements that she observed problems with interrupted sleep and trouble breathing upon the Veteran's return from the Gulf.  As such, the Board finds the wife's lay statements regarding the onset of sleep problems to be more probative than the May 2011 VA examination report.     

After resolving reasonable doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted in light of the lay statements stating that the Veteran did not have symptoms prior to his deployment to the Gulf and that his symptoms began during service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 C.F.R. § 3.303.  


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

In regards to the service connection claim for hypertension, the Veteran contends that he has hypertension that is either related to service, or related to sleep problems associated with PTSD and sleep apnea.  See August 2010 statement and April 2016 transcript.  A September 2012 VA treatment record noted that the Veteran had elevated blood pressure without a diagnosis of hypertension.  A May 2011 VA examination report stated that "he has not been diagnosed with hypertension but has 3 elevated readings today."  The examination report then lists hypertension as a diagnosis.  The VA examiner did not provide an adequate rationale regarding the etiology of the Veteran's condition and did not consider whether the hypertension is related to sleep apnea or PTSD.  Thus, an additional VA examination is required.  

The Veteran also contends that he has a skin disability that is related to service, particularly his service in the Gulf.  VA treatment records show reports of dermatitis. The Veteran was afforded a VA examination in May 2011.  The examiner diagnosed the Veteran with eczema and stated that he was not able to link the Veteran's condition to Gulf War exposures.  The examiner further stated that he had no undiagnosed illness and no multi-symptom chronic illness of unknown etiology. 

This examination report is inadequate as it does not discuss the Veteran's service treatment records which note reports of skin problems.  Service records include a February 1977 dermatology clinic report.  A June 1978 report noted sores.  A December 1990 record notes that the Veteran had a rash on his forearm, legs, and chest for approximately one week.  It was noted that he had contact dermatitis and that he should be re-evaluated upon his arrival in Saudi Arabia.  An August 1993 reserve record noted that the Veteran reported a rash of two days and he was diagnosed with dermatitis.  Given these service treatment records, a new VA examination is required.  

Also upon remand, the AOJ should obtain VA treatment records dated since August 2015.              

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated since August 2015 and associate the records with the claims file. 

2.  Afford him an additional opportunity to submit or identify any private treatment that he may have received for hypertension or a skin disability since service.  The identified records should be sought. 

3.  Invite him to submit lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any in-service or post-service reports of high blood pressure or skin condition.  He should be provided an appropriate amount of time to submit this evidence. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of hypertension.  The claims file should be made available and reviewed by the examiner.  

(a) The examiner should opine as to whether hypertension had its onset in service, manifested within one year of separation from service, or is otherwise related to service, including his service in Southwest Asia.  In rendering this opinion, please consider the Veteran's service treatment records. 

(b) The examiner should opine as to whether hypertension is caused by his service-connected obstructive sleep apnea or service-connected PTSD, either alone or in the aggregate.  

(c) The examiner should then opine as to whether the hypertension is aggravated by his service-connected obstructive sleep apnea or service-connected PTSD, either alone or in the aggregate.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the skin are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

Please consider the Veteran's service treatment records, including but not limited to a February 1977 dermatology clinic report, a June 1978 report of sores, a December 1990 record noting a rash of one week which was diagnosed as dermatitis, and an August 1993 reserve record which noted that the Veteran reported a rash and was diagnosed with dermatitis.  

6.  Readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


